DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/419130 by Takahiro Kishita.
3.	Claims 1-20 are currently pending and have been fully considered.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terasawa et al. (US 2016/0116837 A1), herein referred to as Terasawa.
	With respect to claim 1, Terasawa teaches a method evaluating a photomask blank comprising (Claim 1) irradiating a photomask blank with inspection light (step A4) and collecting reflected light of a region of the photomask blank (step A5) to obtain a 
	With respect to claim 6, Terasawa teaches a method evaluating a photomask blank comprising (Claim 2) irradiating a photomask blank with inspection light (step B4) and collecting reflected light of a region of the photomask blank (step B5) to obtain a magnified image (taking an image of a surface of a photomask blank to acquire a surface image), identifying an intensity change part in a light intensity distribution profile in the magnified image (acquiring a contrast of the surface image) and calculating Wcal (contrast amplification factor) to obtain a difference (steps B7a, B8a and B9) between a maximum value and a minimum value of the light intensity change part (evaluating the photomask blank based on the calculated contrast amplification factor).
	With respect to claims 11 and 16, Terasawa teaches [0122-0123] an inspection optical system (confocal optical system) with an image forming optical condition (bright-field) is employed to irradiate the photomask blank and to obtain an observation image of the photomask blank.

Allowable Subject Matter
7.	Claims 2-5, 7-10. 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEWART A FRASER/Primary Examiner, Art Unit 1724